Dismissed and Memorandum Opinion filed October 7, 2004








Dismissed and Memorandum Opinion filed October 7,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00933-CR
____________
 
SUSANA SANCHEZ
GARCIA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Criminal Court at Law No. 1
Harris County,
Texas
Trial Court Cause No.
1229397
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of nolo contendere to a misdemeanor
offense of driving while intoxicated.  Pursuant to a plea bargain agreement with the
State, the trial court sentenced appellant on July 1, 2004 to confinement in
the Harris County Jail for three days and assessed a $750 fine.  Appellant filed a timely, written notice of
appeal.  The trial court filed of
certification of appellant=s right to appeal in which the court stated that appellant
had the right to appeal matters raised by written pre-trial motion.  




A written request to withdraw the notice of appeal,
personally signed and sworn by appellant, was filed with the trial court on
July 9, 2004.  See Tex. R. App. P. 42.2(a) (providing that
written withdrawal of notice of appeal must be filed with appellate clerk). The
trial court signed an order granting appellant=s motion to withdraw her notice of
appeal and dismiss the appeal on July 9, 2004. 
The appeal was assigned to this court and the clerk=s record was filed on September 17,
2004.
It is within the jurisdiction of the court of appeals, and
not the trial court, to rule on matters relating to jurisdiction over
appeals.  See Campos v. State, 818
S.W.2d 872, 875 (Tex. App.CHouston [14th Dist.] 1991, pet. ref=d). 
Thus, the trial court does not have jurisdiction to dismiss the
appeal.  
Appellant=s motion to withdraw her notice of
appeal and dismiss the appeal has now been filed with the clerk of this court
as part of the clerk=s record.  We suspend
the operation of rule 42.2 and construe the motion as being properly
filed.  See Tex. R. App. P. 2 (permitting
suspension of rule=s operation to expedite decision or for other good
cause).  Because this court has not
delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal
dismissed.  We direct the clerk of the
court to issue the mandate of the court immediately.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
7, 2004.
Panel consists of Chief Justice Hedges and Justices
Fowler and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).